Exhibit 10.4

LEASE AND ACCESS AGREEMENT
(El Dorado Terminal and Tankage)
This Lease and Access Agreement (this “Lease”) is made and entered into as of
February 10, 2014, between Lion Oil Company, an Arkansas corporation (“Lessor”),
and Delek Logistics Operating, LLC, a Delaware limited liability company
(“Lessee”). Lessor and Lessee are each referred to individually as a “Party” and
collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated
as of the date hereof (the “Purchase Agreement”) by and between Lessor, as
seller, and Lessee, as buyer, Lessee acquired the Relevant Assets located on the
Refinery Site; and
WHEREAS, simultaneously herewith, Lessor and Lessee are entering into that
certain Site Services Agreement (El Dorado Terminal and Tankage) dated as of the
date hereof (the “Site Services Agreement”) to provide Lessee with shared use of
certain services, utilities, materials and facilities that are necessary to
operate and maintain the Relevant Assets as currently operated and maintained;
NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and of the mutual agreements hereinafter set forth, Lessor and
Lessee covenant and agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
1.1    Certain Defined Terms. Unless the context otherwise requires, the
following terms shall have the respective meanings set forth in this Section
1.1:
“Additional Improvements” has the meaning set forth in Article IV.
“Affiliates” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Delek
US Holdings, Inc. and its subsidiaries (other than the General Partner and the
Partnership and its subsidiaries), including Lessor, on the one hand, and the
General Partner, the Partnership and its subsidiaries, including Lessee, on the
other hand, shall not be considered Affiliates of each other.




--------------------------------------------------------------------------------



“Ancillary Agreements” means collectively, the Purchase Agreement, the Site
Services Agreement, the Throughput Agreement, the Omnibus Agreement and any
other agreement executed by any of the Parties in connection with Lessee’s
acquisition and ownership of the Relevant Assets.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including, without
limitation, all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question,
including any Environmental Law.
“Bankruptcy Event” has the meaning set forth in the Site Services Agreement.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the State of New York are open for the general transaction of business.
“Commencement Date” has the meaning set forth in Section 2.1.
“Connection Facilities” has the meaning set forth in the Site Services
Agreement.
“Claimant” has the meaning set forth in Section 11.3.
“Dispute” means any and all disputes, claims, controversies and other matters in
question between Lessor, on the one hand, arising out of or in connection with
this Agreement, including any question regarding the existence, validity or
termination of this Agreement.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the

- 2 -

--------------------------------------------------------------------------------



order of any Governmental Authority having jurisdiction while the same is in
force and effect, civil disturbances, explosions, breakage, accident to
machinery, storage tanks or lines of pipe, inability to obtain or unavoidable
delay in obtaining material or equipment and any other causes whether of the
kind herein enumerated or otherwise not reasonably within the control of the
Party claiming suspension, delay or interruption and which by the exercise of
due diligence such Party is unable to prevent or overcome.
“General Partner” means the general partner of the Partnership.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
"Graphical Description" has the meaning set forth in Section 2.1(d).
“Hazardous Substances” means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (b) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.
“Indemnified Party” means the Party seeking indemnification under Section 10.1
or Section 10.2.
“Indemnifying Party” means the Party required to provide indemnification under
Section 10.1 or Section 10.2.
“Lease” has the meaning set forth in the preamble.
"Legal Description Certificate" has the meaning set forth in Section 2.1(d).
“Lessee” has the meaning set forth in the preamble.
“Lessee Indemnified Parties” has the meaning set forth in Section 10.1.
“Lessee Release” has the meaning set forth in Section 11.12.
“Lessee’s Parties” has the meaning set forth in Section 2.2(a).
“Leasehold Mortgage” has the meaning set forth in Section 11.21.
“Lessor” has the meaning set forth in the preamble.
“Lessor Indemnified Parties” has the meaning set forth in Section 10.2.

- 3 -

--------------------------------------------------------------------------------



“Lessor’s Parties” has the meaning set forth in Section 2.2(b).
“Liabilities” means any Losses, including any Losses directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Losses arising from compliance or
non-compliance with Environmental Law.
“Losses” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses of any kind
(including reasonable attorneys’ fees and other fees, court costs and other
disbursements).
"Metes and Bounds Description" has the meaning set forth in Section 2.1(d).
“Mortgage” has the meaning set forth in Section 11.21.
“Mortgagee” has the meaning set forth in Section 11.21.
“Omnibus Agreement” means that certain Second Amended and Restated Omnibus
Agreement, dated as of the date hereof, by and among the Lessor, the Lessee and
the other parties thereto.
“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.
“Party” and “Parties” has the meaning set forth in the preamble.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Post-Maturity Rate” has the meaning set forth in Section 9.2.
“Premises” means those certain tracts or parcels of land on which the Relevant
Assets are situated, such land being located near the City of El Dorado, Union
County, Arkansas, and as more particularly described or identified on Exhibit A
attached hereto and made a part hereof for all purposes, but excluding those
matters set forth on Schedule 1.1(b).
“Prime Rate” has the meaning set forth in the Throughput Agreement.
“Purchase Agreement” has the meaning set forth in the recitals.
“Refinery” means Lessor’s refinery located at the Refinery Site.
“Refinery Site” means that certain tract(s) or parcel(s) of land located near
the City of El Dorado, Union County, Arkansas, on which the Premises are
located, and as more particularly described or identified on Exhibit B attached
hereto and made a part hereof for all purposes or which may be acquired by
Lessor after the date hereof for which access thereto is necessary for the use
and operation of the Relevant Assets or the Additional Improvements, together
with any other tracts or parcels of land adjacent thereto, and together with any
common areas, drive-through access ways,

- 4 -

--------------------------------------------------------------------------------



parking areas and driveways for vehicular and pedestrian ingress/egress related
thereto, for which access thereto is necessary for the use and operation of the
Relevant Assets or the Additional Improvements.
“Relevant Assets” means the Transferred Assets, as such term is defined in the
Purchase Agreement.
“Rent” has the meaning set forth in Section 2.3.
“Respondent” has the meaning set forth in Section 11.3.
“Shared Access Facilities” has the meaning set forth in Section 2.2(a).
“Site Services Agreement” has the meaning set forth in the recitals.
“Special Damages” has the meaning set forth in Section 10.4.
“SUMF Assets” has the meaning set forth in the Site Services Agreement.
"Survey" has the meaning set forth in Section 2.1(d).
“Taxes” has the meaning set forth in Section 6.1.
“Term” has the meaning set forth in Section 2.1.
“Third Party” means a Person which is not (a) Lessor or an Affiliate of Lessor,
(b) Lessee or an Affiliate of Lessee or (c) a Person that, after the signing of
this Lease, becomes a successor entity of Lessor, Lessee or any of their
respective Affiliates. An employee of Lessor or Lessee shall not be deemed an
Affiliate.
“Third-Party Claim” has the meaning set forth in Section 10.3.
“Throughput Agreement” means the Throughput and Tankage Agreement (El Dorado
Terminal and Tankage) by and between Lessor and Lessee dated as of the date
hereof.
1.2    Interpretation. It is expressly agreed that this Lease shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Lease or any particular provision hereof
or who supplied the form of this Lease. Each Party agrees that this Lease has
been purposefully drawn and correctly reflects its understanding of the
transaction that this Lease contemplates. In construing this Lease:
(a)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(b)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;

- 5 -

--------------------------------------------------------------------------------



(c)    a defined term has its defined meaning throughout this Lease and each
Exhibit or Schedule to this Lease, regardless of whether it appears before or
after the place where it is defined;
(d)    each Exhibit and Schedule to this Lease is a part of this Lease, but if
there is any conflict or inconsistency between the main body of this Lease and
any Exhibit or Schedule, the provisions of the main body of this Lease shall
prevail;
(e)    the term “cost” includes expense and the term “expense” includes cost;
(f)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(g)    any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder;
(h)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(i)    unless the context otherwise requires, all references to time shall mean
time in Nashville, Tennessee;
(j)    whenever this Lease refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;
(k)    the singular number includes the plural and vice-versa, whenever the
context so requires; and
1.3    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
ARTICLE II    
DEMISE OF PREMISES AND TERM
2.1    Demise of Premises and Term.
(a)    In consideration of the rents, covenants, and agreements set forth herein
and subject to the terms and conditions hereof, Lessor hereby leases to Lessee
and Lessee hereby leases from Lessor, the Premises for a term commencing on the
effective date hereof (the “Commencement Date”) and ending at midnight on the
date which is 50 years after the date hereof, and after such date the term of
this Lease shall be automatically renewed for a maximum of four (4) successive
10-year periods thereafter (the “Term”); provided, however, Lessee may terminate
this Lease at the end of such initial period or any subsequent 10-year period by
delivering written notice to Lessor, on or before 180 days prior to the end of
any such period, that Lessee has elected to terminate this Lease.

- 6 -

--------------------------------------------------------------------------------



(b)    At Lessee’s option, Lessee may terminate this Lease at any time, by
providing written notice to Lessor on or before 180 days prior to the desired
termination date if Lessee ceases to operate the Relevant Assets and Additional
Improvements or ceases its business operations prior to sending such notice of
termination.
(c)    In the event of such termination pursuant to Section 2.1(b), Lessor shall
retain one half of the remaining Rent for the then current 12-month rental
period as set forth in Section 2.3 below as its sole and exclusive remedy for
such early termination and shall refund to Lessee the remaining Rent.
(d)    Lessor and Lessee agree and acknowledge that the graphical description of
the Premises currently set forth on Exhibit A attached hereto (the "Graphical
Description") constitutes the full understanding and agreement of the Parties
with respect to the location of the Premises. Promptly after the date hereof,
Lessee shall engage a surveyor to prepare a survey of the Premises (the
"Survey") with metes and bounds descriptions of the Premises (collectively, the
"Metes and Bounds Description"), and Lessee and Lessor agree to cooperate in
good faith to finalize the Survey consistent with the delineation of the
Premises set forth in the Graphical Description. Upon completion of the Survey,
the Parties shall execute and deliver to each other the certificate in the form
set forth on Exhibit E attached hereto and made a part hereof (the "Legal
Description Certificate"), which description contained therein shall thereafter
be deemed to be the Premises, thereby replacing in full and superseding the
Graphical Description on Exhibit A with the Metes and Bounds Description without
any further action by Lessee or Lessor or amendment hereto. Simultaneously with
the execution and delivery of the Legal Description Certificate, the Parties
shall execute and record an amended and restated memorandum of lease as
substantially set forth on Exhibit D attached hereto. Lessor and Lessee agree
and acknowledge that the Graphical Description of the Premises shall be the
binding and enforceable agreement of the Parties with respect to the location
and description of the Premises, subject to the final determination of the Metes
and Bounds Description as memorialized in the Legal Description Certificate
pursuant to this Section 2.1(d). Without limiting the foregoing generality of
the foregoing sentence, the Parties further agree and acknowledge that this
Lease is a full and binding agreement of the Parties, and there is a mutual
agreement of the Parties as to the location of the Premises and the sufficiency
of the Graphical Description. Each Party waives and agrees not to assert any
claim that such party may have at law or in equity due to lack of certainty with
respect to the Graphical Description at the time of the execution of this Lease.
2.2    Access.
(a)    During the Term, Lessor hereby grants to Lessee and its respective
Affiliates, agents, employees and contractors (collectively, “Lessee’s Parties”)
for no additional consideration, an irrevocable, non-exclusive right of access
to and use of those portions of the Refinery Site that are reasonably necessary
for access to and/or the operation, maintenance, replacement, inspection,
protection, repair and removal of the Relevant Assets and Additional
Improvements by Lessee, all so long as such access and use by any of Lessee’s
Parties does not unreasonably interfere in any material respect with Lessor’s
operations at the Refinery Site and complies with Lessor’s rules, norms and
procedures governing safety and security at the Refinery Site. The facilities
from time

- 7 -

--------------------------------------------------------------------------------



to time on the Refinery Site that are subject to the access and use rights
provided under this Section 2.2, are referred to herein as the “Shared Access
Facilities.” Notwithstanding the foregoing, the provisions of this Section
2.2(a) shall relate only to access and use of the Shared Access Facilities, and
the Site Services Agreement shall cover all services that are to be provided by
Lessor under the terms of the Site Services Agreement.
(b)    Lessor hereby retains for itself and its Affiliates, agents, employees
and contractors (collectively, “Lessor’s Parties”), the right of access to all
of the Premises, the Relevant Assets and the Additional Improvements (i) to
determine whether the conditions and covenants contained in this Lease are being
kept and performed, (ii) to comply with Environmental Laws, (iii) to inspect,
maintain, repair, improve and operate the SUMF Assets and the Shared Access
Facilities and any assets of Lessor located on the Premises or to install or
construct any structures or equipment necessary for the maintenance, operation
or improvement of any such assets or the installation, construction or
maintenance of any Connection Facilities, or (iv) if reasonably necessary for
access to and/or the operation, maintenance, replacement, inspection,
protection, repair and removal of any of Lessor’s assets, all so long as such
access by Lessor’s Parties does not unreasonably interfere in any material
respect with Lessee’s operations on the Premises and complies with Lessee’s
rules, norms and procedures governing safety and security at the Premises.
2.3    Rent. As rental for the Premises during the Term, Lessee agrees to pay to
Lessor for each 12-month period of the Term One Hundred and 00/100 ($100.00)
(the “Rent”) on or before the 1st day of each 12-month period, the first such
payment being due at the Commencement Date of the Term.
2.4    Place of Payment. All Rent shall be payable in lawful money of the United
States of America at Lessor’s address set forth in Section 11.7.
2.5    Net Lease. Except as herein otherwise expressly provided in this Lease
and in the Ancillary Agreements, this is a net lease and Lessor shall not at any
time be required to pay any utility charges or any costs associated with the
maintenance, repair, alteration or improvement of the Premises or to provide any
services or do any act or thing with respect to the Premises or any part
thereof, and the Rent reserved herein shall be paid without any claim on the
part of Lessee for diminution, setoff or abatement and nothing shall suspend,
abate or reduce any Rent to be paid hereunder, except as expressly provided
herein.
ARTICLE III    
CONDUCT OF BUSINESS
3.1    Use of Premises. Lessee shall have the right to use the Premises for the
purpose of owning, operating, maintaining, repairing, removing, replacing,
improving, and expanding the Relevant Assets and the Additional Improvements and
for any other lawful purpose associated with the operation and ownership of the
Relevant Assets and the Additional Improvements.
3.2    Waste. Subject to the obligations of Lessor under the Ancillary
Agreements, Lessee shall not commit, or suffer to be committed, any waste to the
Premises.

- 8 -

--------------------------------------------------------------------------------



3.3    Governmental Regulations. Except as provided otherwise under this Lease
or the Ancillary Agreements, including the indemnity provisions contained in the
Ancillary Agreements, Lessee shall, at Lessee’s sole cost and expense, at all
times comply with all Applicable Laws from time to time in force relating to the
Premises or Lessee’s business operations thereon, the Relevant Assets or the
Additional Improvements. Lessee shall give prompt written notice to Lessor of
Lessee’s receipt of any notice of non-compliance, order or other directive from
any court or other Governmental Authority under Applicable Laws relating to the
Premises or Lessee’s business operations thereon, the Relevant Assets or the
Additional Improvements. If Lessor reasonably believes at any time that Lessee
is not complying with all Applicable Laws relating to the Premises or Lessee’s
business operations thereon, the Relevant Assets or the Additional Improvements,
it will provide reasonable notice to Lessee of such condition; provided,
however, that in the case of an emergency, no notice shall be required and
Lessor may immediately take action for Lessee’s account. If Lessee fails to take
appropriate action to cause such assets to comply with Applicable Laws or take
other actions required under Applicable Laws within 30 days of Lessor’s
reasonable notice, Lessor may, without further notice to Lessee and subject to
Ancillary Agreements, take such actions for Lessee’s account. Within 30 days
following the date Lessor delivers to Lessee evidence of payment for those
actions by Lessor reasonably necessary to cause the Premises, or Lessee’s
business operations thereon or the Relevant Assets and Additional Improvements
to achieve compliance with Applicable Laws because of Lessee’s failure to do so,
Lessee shall reimburse Lessor all amounts paid by Lessor on Lessee’s behalf,
together with interest at the Post-Maturity Rate.
3.4    Permits. Notwithstanding Lessee’s obligation to maintain and operate the
Relevant Assets and Additional Improvements and comply with Applicable Laws,
Lessor and Lessee acknowledge that Lessor may, as required by any applicable
Governmental Authorities, maintain air quality and other environmental permits
in its name. Consequently and also for the ease of administration, Lessor may
maintain in its name the air quality and other environmental permits and other
authorizations applicable to all, or part of, the Relevant Assets and Additional
Improvements and may be responsible for making any reports or other
notifications to Governmental Authorities pursuant to such permits or Applicable
Laws; provided that upon Lessor’s written request Lessee shall apply for, obtain
and maintain any such permits in its name. Except as provided in the preceding
sentence, nothing in this Lease shall reduce Lessee’s obligations under
Applicable Laws with respect to the Relevant Assets and Additional Improvements.
3.5    Utilities. Lessor shall provide all utilities (electricity, natural gas,
water, steam, etc.) necessary for Lessee’s operation of the Relevant Assets and
the Additional Improvements in accordance with the provisions of the Site
Services Agreement.
ARTICLE IV    
ALTERATIONS, ADDITIONS AND IMPROVEMENTS
Subject to the provisions of this Article IV, Lessee may make any alterations,
additions, improvements or other changes to the Premises or the Relevant Assets
(collectively, the “Additional Improvements”). If such Additional Improvements
require alterations, additions or improvements to the Premises or any of the
Shared Access Facilities, Lessee shall notify Lessor in writing in

- 9 -

--------------------------------------------------------------------------------



advance and the Parties shall negotiate in good faith any increase to the fees
paid by Lessee under the Site Services Agreement or otherwise provide for
reimbursement of any material increase in cost (if any) to Lessor under the Site
Services Agreement that results from any modifications to the Premises or the
Shared Access Facilities necessary to accommodate the Additional Improvements,
or as otherwise mutually agreed by the parties. Any alteration, addition,
improvement or other change to the Premises, Relevant Assets or Additional
Improvements (and, if agreed by Lessee and Lessor, to the Shared Access
Facilities) by Lessee shall be made in a good and workmanlike manner and in
accordance with all Applicable Laws. On or before the date that is 180 days
prior to the expiration or termination of this Lease (or, with respect to any
termination for which a shorter notice period is provided in this Lease, such
shorter period), Lessee shall notify Lessor of its option to either (a) remove
the Relevant Assets and Additional Improvements at the end of the Term or (b)
surrender the Relevant Assets and Additional Improvements at the end of the Term
to Lessor. If Lessee elects to remove the Relevant Assets and Additional
Improvements at the end of the Term, the Relevant Assets and all Additional
Improvements shall remain the property of Lessee and shall be removed by Lessee
within one year after expiration or termination of this Lease (or such longer
period as may be required for Lessee to comply with the requirements of
appropriate Governmental Authorities; provided, that Lessee shall use
commercially reasonable efforts to remove the Relevant Assets and the Additional
Improvements as promptly as practicable). If Lessee elects to surrender the
Relevant Assets and Additional Improvements at the end of the Term, the Relevant
Assets and Additional Improvements shall be surrendered to Lessor upon the
expiration or termination of this Lease. In the event that Lessee fails to
remove the Relevant Assets and Additional Improvements within one year after the
expiration or termination of this Lease (or such longer period as may be
required for Lessee to comply with the requirements of appropriate Governmental
Authorities; provided, that Lessee shall use commercially reasonable efforts to
remove the Relevant Assets and the Additional Improvements as promptly as
practicable), the Relevant Assets and Additional Improvements shall be deemed
abandoned by Lessee and shall, at Lessor’s option, become the property of Lessor
or disposed of by Lessor at Lessee’s cost and expense. Lessee shall not have the
right or power to create or permit any lien of any kind or character on the
Premises. In the event any such lien is filed against the Premises, Lessee shall
cause such lien to be discharged or bonded within 30 days of the date of filing
thereof.
ARTICLE V    
MAINTENANCE OF PREMISES
5.1    Maintenance by Lessee. Except as otherwise expressly provided in this
Article V and in Article VII or elsewhere in this Lease and subject to the
obligations of Lessor and Lessee under the Ancillary Agreements, including any
indemnity provisions contained in the Ancillary Agreements, Lessee shall at its
sole cost, risk and expense at all times keep the Premises, the Relevant Assets
and Additional Improvements in good order and repair and make all repairs
thereto necessary to prevent damage to the Premises, structural and
nonstructural, ordinary and extraordinary, and unforeseen and foreseen. All
repairs made by Lessee shall be made in accordance with normal and customary
practices in the industry, in a good and workmanlike manner, and in accordance
with all Applicable Laws.

- 10 -

--------------------------------------------------------------------------------



5.2    Operation of Premises. Subject to the obligations of Lessor and Lessee in
this Lease and under the Ancillary Agreements, including any indemnity
provisions contained in the Ancillary Agreements, Lessee covenants and agrees to
operate the Relevant Assets and Additional Improvements located on the Premises
in accordance with all Applicable Laws.
5.3    Surrender of Premises. Subject to the terms of the Ancillary Agreements,
Lessee shall at the expiration of the Term or at any earlier termination of this
Lease, surrender the Premises to Lessor free of debris otherwise in the
condition required by Article IV, casualty and condemnation excepted.
5.4    Release of Hazardous Substances. During the Term, Lessee shall promptly
inform Lessor of any release of any Hazardous Substances on or at the Premises
or Shared Access Facilities that arises from Lessee’s operation of the Relevant
Assets or Additional Improvements or Lessee’s failure to comply with its
obligations pursuant to this Lease or Applicable Laws. Lessee shall immediately
take all steps necessary to contain or remediate (or both) any such release and
provide any governmental notifications required by Applicable Law. If Lessor
believes at any time that Lessee is failing to contain or remediate in
compliance with Applicable Laws any release arising from Lessee’s operation of
the Relevant Assets or Additional Improvements or Lessee’s failure to comply
with its obligations pursuant to this Lease or Applicable Laws, Lessor will
provide reasonable notice to Lessee of such failure; provided, however, that in
the case of an emergency, no notice shall be required and Lessor may immediately
take action for Lessee’s account. If Lessee fails to take appropriate action to
contain or remediate such a release or take other actions required under
Applicable Laws or this Lease within 30 days of Lessor’s reasonable notice,
Lessor may, but shall have no obligation to, without further notice to Lessee
and subject to the Ancillary Agreements, take such actions for Lessee’s account.
Within 30 days following the date Lessor delivers to Lessee evidence of payment
for those actions by Lessor reasonably necessary to contain or remediate a
release or otherwise achieve compliance with Applicable Laws or this Lease
because of Lessee’s failure to do so, Lessee shall reimburse Lessor on demand
all amounts paid by Lessor on Lessee’s behalf together with interest at the
Post-Maturity Rate.
ARTICLE VI    
TAXES; ASSESSMENTS
6.1    Lessee’s Obligation. Lessee shall be responsible during the Term for all
federal, state and local real and personal property ad valorem taxes,
assessments, and other governmental charges, general and special, ordinary and
extraordinary, including assessments for public improvements or benefits
assessed against the Premises or the Relevant Assets and all Additional
Improvements (but excluding any Shared Access Facilities and any SUMF Assets)
for the period after the Commencement Date, that are payable to any lawful
authority, including any federal, state or local income, gross receipts,
withholding, franchise, excise, sales, use, value added, recording, transfer or
stamp tax, levy, duty, charge or withholding of any kind imposed or assessed by
any Governmental Authority, together with any addition to tax, penalty, fine or
interest thereon, other than state or U.S. federal income tax imposed upon the
taxable income of Lessor and any franchise taxes imposed upon Lessor (such taxes
and assessments being hereinafter called “Taxes”). Lessor

- 11 -

--------------------------------------------------------------------------------



shall be responsible for all Taxes assessed against the Shared Access Facilities
and any SUMF Assets.
6.2    Manner of Payment. Lessee shall reimburse Lessor for any such Taxes paid
by Lessor to the applicable taxing authorities on demand, together with interest
at the Post-Maturity Rate from the 10th Business Day following such demand (such
reimbursement to be based upon the mutual agreement of the Lessor and Lessee as
to the portion of such Taxes attributable to the Premises, the Relevant Assets
and the Additional Improvements). In the event that Lessee fails to pay its
share (as mutually determined by Lessor and Lessee) of such Taxes to Lessor in
accordance with the provisions of this Section 6.2, Lessee shall reimburse
Lessor all amounts paid by Lessor on Lessee’s behalf on demand following the
date Lessor delivers to Lessee evidence of such payment. If Lessee objects to
Lessor’s determination of the amount of Taxes allocated to the Premises and
Relevant Assets and the Additional Improvements, then the determination of the
amount of such allocation shall be submitted to an accounting firm reasonably
acceptable to both Lessor and Lessee. Lessee shall pay the cost of such
determination by such accounting firm, unless the amount of taxes allocated to
the Premises and Relevant Assets and the Additional Improvements as determined
by Lessor exceeds by more than 5% the amount determined by such firm, in which
event the cost of such determination by such accounting firm shall be paid by
Lessor at its sole expense. The certificate issued or given by the appropriate
officials authorized or designated by law to issue or give the same or to
receive payment of such Taxes shall be prima facie evidence of the existence,
payment, nonpayment and amount of such Taxes. Lessee may contest the validity or
amount of any such Taxes or the valuation of the Premises and/or the Relevant
Assets and the Additional Improvements (to the extent any of the foregoing may
be separately issued), at Lessee’s sole cost and expense, by appropriate
proceedings, diligently conducted in good faith in accordance with Applicable
Law, so long as no lien attaches prior to delinquency and no authority commences
foreclosure proceedings. If either Party contests such items then the other
Party shall cooperate with the contesting Party, at the contesting Party’s
expense, in any such contesting of the validity or amount of any such Taxes or
the valuation of the Premises and/or the Relevant Assets and the Additional
Improvements. Taxes for the first and last years of the Term shall be prorated
between the Parties based on the portions of such years that are coincident with
the applicable tax years and for which each applicable Party is responsible. In
the event Lessor fails to pay any Taxes related to the Premises, the Relevant
Assets or the Additional Improvements to the extent Lessor is responsible for
payment of the same on or before delinquency, then Lessee shall have the right
to pay the same on Lessor’s account, and Lessor shall reimburse Lessee for such
cost on demand, together with interest at the Post-Maturity Rate.
ARTICLE VII    
EMINENT DOMAIN; CASUALTY; INSURANCE
7.1    Total Condemnation of Premises. If the whole of the Premises are acquired
or condemned permanently or temporarily by eminent domain for any public or
quasi-public use or purpose, then this Lease shall terminate as of the date
title vests in any public agency or its designee. All rentals and other charges
owing hereunder shall be prorated as of such date.

- 12 -

--------------------------------------------------------------------------------



7.2    Partial Condemnation. If any part of the Premises or the Shared Access
Facilities is acquired or condemned as set forth in Section 7.1, and if in
Lessee’s reasonable opinion such partial taking or condemnation renders the
Premises or the Shared Access Facilities unsuitable for the business of Lessee,
then this Lease shall terminate at Lessee’s election as of the date title vests
in any public agency or its designee, provided that Lessee delivers to Lessor
prior written notice of such election to terminate effective as of the date
title vests in such public agency or its designee. In the event of such
termination, all rentals and other charges owing hereunder shall be prorated as
of such effective date of termination. At Lessee’s election, any termination
under this Section 7.2 may be a partial termination as to the portion of the
Premises rendered unsuitable for the business of Lessee.
7.3    Damages and Right to Additional Property.
(a)    Lessor shall be entitled to any award and all damages payable as a result
of any condemnation or taking of the fee title of the Premises, provided that
the net amount which may be awarded or tendered to Lessor in such condemnation
proceedings (less all legal and other expenses incurred by Lessor in connection
with such taking) shall (as long as Lessee is not then in default hereunder) be
used to pay for any restoration by Lessee of the Relevant Assets, the Additional
Improvements and/or the remainder of the Premises hereof to the extent Lessee
desires any of the same to be restored. Lessee shall have the right to claim and
recover from the condemning authority, but not from Lessor, such compensation as
may be separately awarded or recoverable by Lessee in Lessee’s own right on
account of any and all damage to the Relevant Assets, the Additional
Improvements and/or Lessee’s business by reason of the condemnation, including
loss of value of any unexpired portion of the Term, and for or on account of any
cost or loss to which Lessee incurs in removing Lessee’s personal property,
fixtures, leasehold improvements and equipment, including the Relevant Assets
and the Additional Improvements, from the Premises.
(b)    Should all or substantially all of the Relevant Assets, Additional
Improvements and Shared Access Facilities be destroyed, then Lessee may within
the 180-day period after such destruction terminate this Lease by giving written
notice to the Lessor, which termination shall be effective on the termination
date set forth in such notice, but in no event shall such effective date be
later than the end of such 180-day period. In such event, (i) all Rent and other
charges shall be prorated and adjusted to the date of such destruction and (ii)
all proceeds of insurance applicable to the Relevant Assets and Additional
Improvements shall be paid to and remain the property of Lessee.
The term “all or substantially all” shall mean any damage to the Relevant
Assets, Additional Improvements and Shared Access Facilities by any cause
whatsoever, such that the cost of repairing and restoring such assets is equal
to or exceeds 75% of the total replacement cost thereof. Any other damage such
that the cost of repair or restoration is less than 75% of the total replacement
cost of the applicable portion of the Relevant Assets, Additional Improvements
and Shared Access Facilities shall be deemed to be a “partial destruction.”
7.4    Insurance. Except as otherwise agreed by Lessor and Lessee, Lessor and
Lessee shall, at all times, maintain or cause to be maintained insurance with
respect to the Refinery Site, the Premises, the Relevant Assets and the
Additional Improvements, as applicable, in accordance

- 13 -

--------------------------------------------------------------------------------



with the requirements identified on Schedule 7.4 hereto, as such schedule may be
modified by the Parties from time to time. Should either Party fail to effect
the insurance called for herein, the other Party may, at its sole option,
procure said insurance and pay the requisite premiums, in which event, such
non-paying Party shall pay all sums so expended to such paying Party promptly
upon demand, together with interest at the Post-Maturity Rate.
ARTICLE VIII    
ASSIGNMENT
8.1    Assignment. This Lease may be assigned in connection with, and subject to
the terms and conditions set forth in Section 21(d) of the Throughput Agreement,
which such terms and conditions are incorporated herein by reference. In the
event that the term of this Lease continues beyond the term of the Throughput
Agreement, this Lease may not be assigned without Lessor’s written consent.
Lessee may sublease all or a portion of the Premises with Lessor’s written
consent, except in the case of a sublease to an Affiliate of Lessee, in which
case no such consent shall be required; provided, however, Lessee shall remain
liable for the performance of all of the obligations of Lessee hereunder. Any
such sublease shall in all respects be subject to, and subordinate to, this
Lease and to all of the terms and conditions hereof.
8.2    Release of Lessor. Any assignment of this Lease by Lessor in accordance
with Section 8.1 shall operate to terminate the liability of Lessor for all
obligations under this Lease accruing after the date of any such assignment
provided the assignee assumes all of Lessor’s obligations under this Lease
accruing after the date of any such assignment.
8.3    Release of Lessee. Any assignment of this Lease by Lessee in accordance
with Section 8.1 shall operate to terminate the liability of Lessee for all
obligations under this Lease accruing after the date of any such assignment
provided the assignee assumes all of Lessee’s obligations under this Lease
accruing after the date of any such assignment.
ARTICLE IX    
DEFAULTS; REMEDIES; TERMINATION
9.1    Default by Lessee. The occurrence of any one or more of the following
events shall constitute a material default and material breach of this Lease by
Lessee:
(a)    The failure by Lessee to make when due any payment of Rent or any other
payment required to be made by Lessee hereunder, if such failure continues for a
period of 90 days following written notice from Lessor;
(b)    The failure by Lessee to observe or perform any of the other covenants,
conditions or provisions of this Lease to be observed or performed by Lessee, if
such failure continues for a period of 90 days following written notice from
Lessor; provided, however, if a reasonable time to cure such default would
exceed 90 days, Lessee shall not be in default so long as Lessee begins to cure
such default within 90 days of receiving written notice from Lessor and
thereafter diligently pursues the completion of such cure within reasonable
period of time (under the circumstances) following the receipt of such written
notice from Lessor; or

- 14 -

--------------------------------------------------------------------------------



(c)    The occurrence of any Bankruptcy Event with respect to the Lessee.
9.2    Lessor’s Remedies.
(a)    In the event of any such material default under or material breach of the
terms of this Lease by Lessee, Lessor may, at Lessor’s option, at any time
thereafter that such default or breach remains uncured, without further notice
or demand, terminate this Lease and Lessee’s right to possession of the Premises
and forthwith repossess the Premises by any lawful means in which event Lessee
shall immediately surrender possession of the Premises to Lessor; and any such
action on the part of Lessor shall be in addition to any other remedy that may
be available to Lessor for arrears of Rent or breach of contract, or otherwise,
including the right of setoff.
(b)    If, by the terms of this Lease, Lessee is required to do or perform any
act or to pay any sum to a Third Party, and fails to do so, Lessor, after 30
days written notice to Lessee, without waiving any other right or remedy
hereunder for such default, may, but shall not be obligated to, do or perform
such act, at Lessee’s expense, or pay such sum for and on behalf of Lessee, and
the amounts so expended by Lessor shall be repayable on demand, and bear
interest from the date expended by Lessor until paid at a rate equal to the
lesser of (i) an interest rate equal to the Prime Rate plus 2% or (ii) the
maximum non-usurious rate of interest permitted to be charged Lessee under
Applicable Law (the “Post-Maturity Rate”). Past due Rent and any other past due
payments required hereunder shall bear interest from the date of delinquency
until paid at the Post-Maturity Rate.
9.3    Default by Lessor. The occurrence of any one or more of the following
events shall constitute a material default and material breach of this Lease by
Lessor:
(a)    The failure by Lessor to observe or perform any of the other covenants,
conditions or provisions of this Lease to be observed or performed by Lessor, if
such failure continues for a period of 90 days following written notice from
Lessee; provided, however, if a reasonable time to cure such default would
exceed 90 days, Lessor shall not be in default so long as Lessor begins to cure
such default within 90 days of receiving written notice from Lessee and
thereafter completes the curing of such default within a reasonable period of
time following the receipt of such written notice from Lessee; or
(b)    The occurrence of a Bankruptcy Event with respect to the Lessor.
9.4    Lessee’s Remedies. In the event of any such material default under or
material breach of the terms of this Lease by Lessor, Lessee may, at Lessee’s
option, at any time thereafter that such default or breach remains uncured,
after 30 days prior written notice to Lessor, perform any act that Lessor is
required to do or perform any act or to pay any sum to a Third Party, at
Lessor’s expense (to the extent the terms of this Lease require such performance
at Lessor’s expense) or pay such sum for and on behalf of Lessor, and the
amounts so expended by Lessee shall be repayable on demand, and bear interest
from the date expended by Lessee until paid at the Post-Maturity Rate. Lessee
may, at Lessee’s option, deduct any such amounts so expended by Lessee from the
Rent and any other amounts owed hereunder or under any Ancillary Agreement and
any such action on the

- 15 -

--------------------------------------------------------------------------------



part of Lessee shall be in addition to any other remedy that may be available to
Lessee for default or breach of contract, or otherwise, including the right of
setoff.
ARTICLE X    
INDEMNITY
10.1    Indemnification by Lessor. Lessor agrees to defend, indemnify and hold
harmless Lessee, its Affiliates, and their respective directors, officers,
employees, representatives, agents, contractors, successors and permitted
assigns (collectively, the “Lessee Indemnified Parties”) from and against any
Liabilities directly or indirectly arising out of (a) any failure to perform any
covenant or agreement made or undertaken by Lessor in this Lease, but expressly
excluding any Liabilties arising pursuant to Lessor’s noncompliance with any
Environmental Law or the release of any Hazardous Substance to the extent such
Liabilities are addressed pursuant to the Omnibus Agreement, or (b) the exercise
of Lessor’s rights and obligations under Section 2.2(b); provided, however,
Lessor shall not have any obligation to indemnify the Lessee Indemnified Parties
for any such Liabilities under clauses (a) or (b) to the extent resulting from
or arising out of the willful misconduct or gross negligence of any of the
Lessee Indemnified Parties. To the extent that the Lessee Indemnified Parties in
fact receive full indemnification payments from Lessor under the indemnification
provisions of this Section 10.1, Lessor shall be subrogated to the Lessee
Indemnified Parties’ rights with respect to the transaction or event requiring
or giving rise to such indemnity. Notwithstanding the foregoing, Lessor’s
liability to the Lessee Indemnified Parties pursuant to this Section 10.1 shall
be net of any insurance proceeds actually received by the Lessee Indemnified
Party from any Third Party with respect to or on account of the damage or injury
which is the subject of the indemnification claim. Lessee agrees that it shall,
and shall cause the other Lessee Indemnified Parties to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Lessee Indemnified Parties are entitled with
respect to or on account of any such damage or injury, (ii) notify Lessor of all
potential claims against any Third Party for any such insurance proceeds, and
(iii) keep Lessor fully informed of the efforts of the Lessee Indemnified
Parties in pursuing collection of such insurance proceeds.
10.2    Indemnification by Lessee. Lessee agrees to defend, indemnify and hold
harmless Lessor, its Affiliates, and their respective directors, officers,
employees, representatives, agents, contractors, successors and permitted
assigns (collectively, the “Lessor Indemnified Parties”) from and against any
Liabilities directly or indirectly arising out of (a) any failure to perform any
covenant or agreement made or undertaken by Lessee in this Lease, but expressly
excluding any Liabilities arising pursuant to Lessee’s noncompliance with any
Environmental Law or the release of any Hazardous Substance to the extent such
Liabilities are addressed pursuant to the indemnification obligations of the
Omnibus Agreement, or (b) the exercise of Lessee’s rights under Section 2.2(a);
provided, however, Lessee shall not have any obligation to indemnify the Lessor
Indemnified Parties for any such Liabilities under clauses (a) or (b) to the
extent resulting from or arising out of the willful misconduct or gross
negligence of any of the Lessor Indemnified Parties. To the extent that the
Lessor Indemnified Parties in fact receive full indemnification payments from
Lessee under the indemnification provisions of this Section 10.2, Lessee shall
be subrogated to the Lessor Indemnified Parties’ rights with respect to the
transaction or event requiring or giving rise to such indemnity. Notwithstanding
the foregoing, Lessee’s liability to the Lessor Indemnified

- 16 -

--------------------------------------------------------------------------------



Parties pursuant to this Section 10.2 shall be net of any insurance proceeds
actually received by the Lessor Indemnified Party from any Third Party with
respect to or on account of the damage or injury which is the subject of the
indemnification claim. Lessor agrees that it shall, and shall cause the other
Lessor Indemnified Parties to, (i) use all commercially reasonable efforts to
pursue the collection of all insurance proceeds to which any of the Lessor
Indemnified Parties are entitled with respect to or on account of any such
damage or injury, (ii) notify Lessee of all potential claims against any Third
Party for any such insurance proceeds, and (iii) keep Lessee fully informed of
the efforts of the Lessor Indemnified Parties in pursuing collection of such
insurance proceeds.
10.3    Express Negligence. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES (EXCLUDING, IN THE CASE OF SECTION 10.1 AND SECTION
10.2, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).
10.4    Limitation on Liability. Notwithstanding anything to the contrary
contained herein, neither Party shall be liable or responsible to the other
Party or such other Party’s affiliated Persons for any consequential, punitive,
special or exemplary damages, or for loss of profits or revenues (collectively
referred to as “Special Damages”) incurred by such Party or its affiliated
Persons that arise out of or relate to this Lease, regardless of whether any
such claim arises under or results from contract, tort, or strict liability;
provided that the foregoing limitation is not intended and shall not affect
Special Damages imposed in favor Third Parties.
10.5    Matters Involving a Third Party. If any Third Party shall notify either
Lessor or Lessee with respect to any action or claim by a Third Party (a
“Third-Party Claim”) that may give rise to a right to claim for indemnification
against the other Party under Section 10.1 or Section 10.2, then the Indemnified
Party shall promptly notify the Indemnifying Party thereof in writing; provided,
however, that failure to give timely notice shall not affect the right to
indemnification to the extent such failure to give timely notice is not
prejudicial to the Indemnifying Party.
10.6    Survival. Notwithstanding anything contained in this Lease to the
contrary, the provisions of this Article X shall survive the expiration or
earlier termination of this Lease.
10.7    Ancillary Agreements. The Ancillary Agreements contain additional
indemnity provisions. The indemnities contained in this Article X are in
addition to and not in lieu of the indemnity provisions contained in the
Ancillary Agreements. Any indemnification obligation of Lessor to the Lessee
Indemnified Parties on the one hand, or Lessee to the Lessor Indemnified Parties
on the other hand, pursuant to this Article X shall be reduced by an amount
equal to any indemnification recovery by such Indemnified Parties pursuant to
the other Ancillary Agreements to the extent that such other indemnification
recovery arises out of the same event or circumstance giving rise to the
indemnification obligation of Lessor or Lessee, respectively, hereunder.

- 17 -

--------------------------------------------------------------------------------



ARTICLE XI    
GENERAL PROVISIONS
11.1    Estoppel Certificates. Lessee and Lessor shall, at any time and from
time to time upon not less than 20 days prior written request from the other
Party, execute, acknowledge and deliver to the other a statement in writing (a)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which Rent
and other charges are paid, (b) acknowledging that there are not, to the
executing Party’s knowledge, any uncured defaults on the part of the other Party
hereunder (or specifying such defaults, if any are claimed) and (c) containing
such other matters customarily requested by lenders. Any such statement may be
conclusively relied upon by any prospective purchaser of the Premises or the
leasehold evidenced by this Lease or any lender with respect to the Premises or
the leasehold evidenced by this Lease. Nothing in this Section 11.1 shall be
construed to waive the conditions elsewhere contained in this Lease applicable
to assignment or subletting of the Premises by Lessee.
11.2    Severability. Whenever possible, each provision of this Lease will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Lease or the application of any such provision to
any person or circumstance will be held invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
11.3    Arbitration Provision. Any and all Disputes shall be resolved through
the use of binding arbitration using three arbitrators, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 11.3 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 11.3
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30-day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select a third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All

- 18 -

--------------------------------------------------------------------------------



arbitrators must (a) be neutral parties who have never been officers, directors
or employees of Lessor, Lessee or any of their Affiliates and (b) have not less
than seven years experience in the energy industry. The hearing will be
conducted in Houston, Texas and commence within 30 days after the selection of
the third arbitrator. Lessor, Lessee and the arbitrators shall proceed
diligently and in good faith in order that the award may be made as promptly as
possible. Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties hereto. The
arbitrators shall have no right to grant or award Special Damages.
11.4    Entire Agreement. This Lease and the Ancillary Agreements constitute the
entire agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings of the Parties in connection
therewith.
11.5    Modification; Waiver. This Lease may be amended or modified only by a
written instrument executed by the Parties. Any of the terms and conditions of
this Lease may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this Lease, or
any breach thereof, will be effective unless in writing signed by a duly
authorized individual on behalf of the Party against which the waiver is sought
to be enforced. No waiver of any term or condition or of any breach of this
Lease will be deemed or will constitute a waiver of any other term or condition
or of any later breach (whether or not similar), nor will such waiver constitute
a continuing waiver unless otherwise expressly provided
11.6    Removed.
11.7    Notices. All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five Business Days after mailing,
provided that said notice is sent first class, postage pre-paid, via certified
or registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide, one Business Day after deposit therewith is prepaid; or (d) if by
e-mail, one Business Day after delivery with receipt is confirmed. All notices
will be addressed to the Parties at the respective addresses as follows:
If to Lessor, to:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way


- 19 -

--------------------------------------------------------------------------------



Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


If to Lessee, to:


Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No.: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No.: (615) 435-1271


or to such other address or to such other Person or Mortgagees as either Party
will have last designated by notice to the other Party.
11.8    No Partnership. The relationship between Lessor and Lessee at all times
shall remain solely that of landlord and tenant and shall not be deemed a
partnership or joint venture.
11.9    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Lease do not impart enforceable rights in anyone who is not a
Party or successor or permitted assignee of a Party.
11.10    Waiver of Landlord’s Lien. To the extent permitted by Applicable Law,
Lessor hereby expressly waives any and all liens (constitutional, statutory,
contractual or otherwise) upon Lessee’s personal property now or hereafter
installed or placed in, on or about the Premises or the Shared Access
Facilities, which otherwise might exist to secure payment of the sums herein
provided to be paid by Lessee to Lessor.
11.11    Further Assurances. In connection with this Lease and all transactions
contemplated by this Lease, each signatory Party hereto agrees to execute and
deliver such reasonable additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Lease and all such
transactions.
11.12    Recording. Upon the request of Lessor or Lessee, Lessor and Lessee
shall execute, acknowledge, deliver and record a “short form” memorandum of this
Lease in the form of Exhibit

- 20 -

--------------------------------------------------------------------------------



C attached hereto and made a part hereof for all purposes. Promptly upon request
by Lessor at any time following the expiration or earlier termination of this
Lease, however such termination may be brought about, Lessee shall execute and
deliver to Lessor an instrument, in recordable form, evidencing the termination
of this Lease and the release by Lessee of all of Lessee’s right, title and
interest in and to the Premises existing under and by virtue of this Lease (the
“Lessee Release”) and Lessee grants Lessor an irrevocable power of attorney
coupled with an interest for the purpose of executing the Lessee Release in the
name of the Lessee. This Section 11.12 shall survive the termination of this
Lease.
11.13    Binding Effect. Except as herein otherwise expressly provided, this
Lease shall be binding upon and inure to the benefit of the Parties and their
respective permitted successors, sub lessees and assigns. Nothing in this
Section shall be construed to waive the conditions elsewhere contained in this
Lease applicable to assignment or subletting of the Premises by the Parties.
11.14    Choice of Law. This Lease shall be subject to and governed by the laws
of the State of Arkansas, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Lease to the laws of
another state.
11.15    Warranty of Peaceful Possession. Lessor covenants and warrants that
Lessee, upon paying the Rent reserved hereunder and observing and performing all
of the covenants, conditions and provisions on Lessee’s part to be observed and
performed hereunder, may, subject to the terms of this Lease and the Ancillary
Agreements, peaceably and quietly have, hold, occupy, use and enjoy the
Premises.
11.16    Force Majeure. In the event that either Party is rendered unable,
wholly or in part, by a Force Majeure event to perform its obligations under
this Lease other than the obligations under Section 11.15, then upon the
delivery by such Party of written notice and full particulars of the Force
Majeure event within a reasonable time after the occurrence of the Force Majeure
event relied on, the obligations of the Parties, to the extent they are affected
by the Force Majeure event, shall be suspended for the duration of any inability
so caused. The cause of the Force Majeure event shall so far as possible be
remedied with all reasonable dispatch, except that neither Party shall be
compelled to resolve any strikes, lockouts or other industrial disputes other
than as it shall determine to be in its best interests. Notwithstanding anything
in this Lease to the contrary, inability of a Party to make payments when due,
be profitable or secure funds, arrange bank loans or other financing, obtain
credit or have adequate capacity or production (other than for reasons of Force
Majeure) shall not be regarded as events of Force Majeure.
11.17    Survival. All obligations of Lessor and Lessee that shall have accrued
under this Lease prior to the expiration or earlier termination hereof shall
survive such expiration or termination to the extent the same remain unsatisfied
as of the expiration or earlier termination of this Lease. Lessor and Lessee
further expressly agree that all provisions of this Lease which contemplate
performance after the expiration or earlier termination hereof shall survive
such expiration or earlier termination of this Lease.
11.18    AS IS, WHERE IS. SUBJECT TO ALL OF THE OBLIGATIONS OF LESSOR UNDER THIS
LEASE AND THE ANCILLARY AGREEMENTS, INCLUDING THOSE SET

- 21 -

--------------------------------------------------------------------------------



FORTH IN ARTICLE V, ARTICLE X AND SECTION 11.15 HEREOF, LESSEE HEREBY ACCEPTS
THE PREMISES “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS”, AND LESSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, UNDER THIS LEASE
AS TO THE PHYSICAL CONDITION OF THE PREMISES, INCLUDING THE PREMISES’
MERCHANTABILITY, HABITABILITY, CONDITION, FITNESS, OR SUITABILITY FOR ANY
PARTICULAR USE OR PURPOSE.
11.19    Relocation of Assets. Lessor shall have the right to move Lessor’s
assets located on the Refinery Site, so long as it is not reasonably foreseeable
that such relocation will adversely affect Lessee’s business operations on the
Premises and the operation of the Relevant Assets and Additional Improvements.
If such relocation of Lessor’s assets requires relocation of any of the Relevant
Assets or Additional Improvements, then such relocation of the Relevant Assets
or Additional Improvements shall be at Lessor’s sole cost and expense. Lessee
shall have the right to move Relevant Assets or Additional Improvements located
on the Premises, so long as it is not reasonably foreseeable that such
relocation will adversely affect Lessor’s business operations on the Refinery
Site. If such relocation of the Relevant Assets or Additional Improvements
requires relocation of any of Lessor’s assets, then such relocation of Lessor’s
assets shall be at Lessee’s sole cost and expense.
11.20    Counterparts. This Lease may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
11.21    Subordination; Leasehold Mortgage. This Lease shall be subject and
subordinate to the lien, operation and effect of each mortgage, deed of trust,
ground lease and/or other similar instrument covering any or all of the
Premises, and each renewal, modification or extension thereof (each of which
referred to as a “Mortgage”), all automatically and without the necessity of any
further action by either Party hereto; provided, however, that Lessor delivers
to Lessee a customary subordination, non-disturbance and attornment agreement,
executed by Lessor and the beneficiary under any such Mortgage (referred to as a
“Mortgagee”). In the event the Mortgagee or a purchaser at foreclosure succeeds
to the interest of Lessor hereunder through foreclosure or otherwise, such
Mortgagee or a purchaser shall honor this Lease and not disturb Lessee in its
possession of the Premises except upon Lessee’s default and such Mortgagee or
purchaser and Lessee shall enter into an agreement consistent with the
foregoing, in substance reasonably acceptable to Lessee. In addition, Lessee
shall attorn to any such Mortgagee and agrees that such Mortgagee shall not be
liable to Lessee for any defaults by Lessor under this Lease or for any other
event occurring prior to such Mortgagee’s succeeding to the interest of Lessor
hereunder. The Parties shall, within 10 days after request by the other Party or
any Mortgagee, execute, acknowledge and deliver such further instrument as is
reasonably requested by such other Party or any Mortgagee and is acceptable to
the Party from whom such execution, acknowledgment and delivery was requested,
to acknowledge the rights of the parties described in this Section 11.21 and
providing such other information and certifications as is reasonably requested.
Any Mortgagee may at any time subordinate the lien of its Mortgage to the
operation and effect of this Lease without obtaining Lessee’s consent thereto,
in which event this Lease shall be deemed to be senior to such Mortgage

- 22 -

--------------------------------------------------------------------------------



without regard to their respective dates of execution, delivery and/or
recordation among the land records of the jurisdiction in which the Premises is
located. Lessor consents to the grant by Lessee of a mortgage or deed of trust,
or other proper instrument (a “Leasehold Mortgage”), as security for any debt,
in favor of an Third Party lender, on Lessee’s interest in this Lease, and
Lessee’s interest in any improvements or equipment located on the Premises. Any
transfer of the Lease or the Lessee’s interest in the Premises to the leasehold
mortgagee or its nominee through exercise of the power of sale or similar remedy
under the Leasehold Mortgage shall be deemed to be consented to by Lessor.
Lessor shall accept performance by such leasehold mortgagee of this Lease with
the same force and effect as though timely performed by Lessee. Upon Lessee’s
request, Lessor shall execute an agreement in favor of such leasehold mortgagee
consenting to a Leasehold Mortgage, provided that such consent is in a form
reasonably satisfactory to Lessor. Upon written request of any Mortgagee, each
Party shall provide such Mortgagee with copies of any notices provided by such
Party to the other Party hereunder.
[Remainder of page intentionally left blank]



- 23 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Parties have executed this Lease as of the
date first written above.
LESSOR:


LION OIL COMPANY,
an Arkansas corporation




By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President


By:     /s/ Kent B. Thomas    
Name: Kent B. Thomas
Title: Executive Vice President


LESSEE:


DELEK LOGISTICS OPERATING, LLC,
a Delaware limited liability company




By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President


By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President







Signature Page to Lease and Access Agreement
    (El Dorado Tankage and Terminal)

--------------------------------------------------------------------------------



JOINDER BY LESSOR'S MORTGAGEE


Reference is made to that certain Amended and Restated Financing Agreement dated
December 18, 2013 (the "Financing Agreement"), by and among Lion Oil Company, an
Arkansas corporation, as the borrower (in such capacity, the "Borrower"), each
subsidiary of the Borrower listed as a guarantor thereto, Bank Hapoalim B.M.
("Hapoalim"), Israel Discount Bank of New York ("IDB", and together with
Hapoalim and each of the successors and assigns of the foregoing, each a
"Lender" and collectively the "Lenders"), and Hapoalim, in its capacity as
collateral agent for the Lenders (in such capacity, the "Collateral Agent"). The
undersigned has been appointed by the Lenders as the Collateral Agent under the
Financing Agreement, and in such capacity, the undersigned hereby consents to
and subordinates the lien and security title of that certain Mortgage, Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing
encumbering the Premises and the Refinery Site, of record as Instrument number
2011R008592, filed in the office of the Circuit Clerk of Union County, Arkansas,
as amended by that certain Amendment to Mortgage, Absolute Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated December 18, 2013, and as
such, the undersigned acknowledges and consents to the Lease and hereby
subordinates the lien and security title of said mortgage to the Lease.


BANK HAPOALIM B.M., as Collateral Agent






By:     /s/ Yael Weinstock    
Name: Yael Weinstock
Title: Senior Vice President






By:     /s/ Helen H. Gateson    
Name: Helen H. Gateson
Title: Vice President


--------------------------------------------------------------------------------





STATE OF ______________


COUNTY OF ___________


            On this             day of __________, 2014, before me,
                                     , a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named                                                 and
                                            (being the persons authorized by
said Bank to execute such instrument, stating their respective capacities in
that behalf), to me personally well known (or satisfactorily proven to be such
person), who stated that they were the
                                           and
                                      of Bank Hapoalim B.M., and were duly
authorized in their respective capacities to execute the foregoing instrument
for and in the name and behalf of said Bank, and further stated and acknowledged
that they had so signed, executed and delivered said foregoing instrument for
the consideration, uses and purposes therein mentioned and set forth.


            IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal
this               day of                         , 2014.


           
                                                                                               
                                                           
                                                                                               
Notary Public


My Commission Expires:                               






--------------------------------------------------------------------------------




Schedule 1.1(b)
Items which are not part of the Premises
1.    Relevant Assets.
2.    Additional Improvements.
3.    Shared Access Facilities.
4.
That certain tract of land consisting of approximately seven (7) acres subject
to that certain Ground Lease Agreement dated November 7, 2012, between Lessor
and SALA Gathering Systems, LLC, a Texas limited liability company and affiliate
of Lessee, as more particularly described below:

A part of the Southeast Quarter of Section 31, Township 17 South, Range 15 West,
Union County, Arkansas, and being more particularly described as follows;


COMMENCING at an existing concrete monument at the Southeast Comer oft he
Southeast Quarter of the Southeast Quarter of said Section 31, and;


THENCE North 00 degrees 17 minutes 00 seconds East for a distance of 826.32 feet
along the East line of said Section 31;


THENCE North 85 degrees 58 minutes 34 seconds West for a distance of 564.63 feet
for a POINT OF BEGINNING;


THENCE continue North 85 degrees 58 minutes 34 seconds West for a distance of
532.02 feet;


THENCE North 01 degrees 29 minutes 30 seconds West for a distance of 625.53
feet;


THENCE South 80 degrees 26 minutes 11 seconds East for a distance of 570.89
feet;


THENCE South 01 degrees 36 minutes 37 seconds West for a distance of 568.03
feet.


Said property contains 7.49 Acres, more or less.










--------------------------------------------------------------------------------




Schedule 7.4
Insurance Requirements
Comprehensive Liability Insurance. Lessee shall, at its cost and expense, at all
times during the Term, maintain in force, for the joint benefit of Lessor and
Lessee, and any holder of a mortgage on the Premises, a broad form comprehensive
coverage policy of public liability insurance, insured or reinsured by a company
licensed to do business in the State of Arkansas with a Best's Insurance Guide
Rating of A+ or such other company and/or rating as may be acceptable to Lessor
in its reasonable discretion, by the terms of which Lessor and Lessee are named
as insureds, and any holder of a mortgage on the Premises is named an additional
insured, and are indemnified against liability for damage or injury to the
property or person (including death) of Lessee, its invitee or any other person
entering upon or using the Premises. Such insurance policy or policies shall be
maintained in reasonable and customary amounts as determined by Lessee and
Lessor. A certificate of said insurance, together with proof of payment of the
premium thereof shall be delivered to Lessor upon Lessor’s written request.
Lessor shall, at its cost and expense, at all times during the Term, maintain in
force, for the joint benefit of Lessor and Lessee, a broad form comprehensive
coverage policy of public liability insurance, insured or reinsured by a company
licensed to do business in the State of Arkansas with a Best's Insurance Guide
Rating of A+ or such other company and/or rating as may be acceptable to Lessor
in its reasonable discretion, by the terms of which Lessor and Lessee are named
as insureds, and are indemnified against liability for damage or injury to the
property or person (including death) of Lessor, its invitee or any other person
entering upon or using the Premises or the Refinery Site. Such insurance policy
or policies shall be maintained in reasonable and customary amounts as
determined by Lessee and Lessor. A certificate of said insurance, together with
proof of payment of the premium thereof shall be delivered to Lessee upon
Lessee’s written request.
Fire and Extended Coverage Property Insurance. Lessee shall, at its cost and
expense and at all times during the Term, maintain in force, a policy of
insurance against loss or damage by fire and lightning, and such other perils as
are covered under the broadest form of the "extended coverage" or "all risk"
endorsements available in Arkansas, or in such form as may be acceptable to
Lessor in its reasonable discretion, including, but not limited to, damage by
wind storm, explosion, smoke, sprinkler leakage, vandalism, malicious mischief
and such other risks as are normally covered by such endorsements. Any holder of
a mortgage on the Refinery Site shall be named as an additional insured on such
policy of insurance. The insurance shall be carried and maintained to the extent
of full (actual) replacement cost of the Relevant Assets and the Additional
Improvements.
Lessor shall, at its cost and expense and at all times during the Term, maintain
in force, a policy of insurance against loss or damage by fire and lightning,
and such other perils as are covered under the broadest form of the "extended
coverage" or "all risk" endorsements available in Arkansas or in such form as
may be acceptable to Lessor in its reasonable discretion , including, but not
limited to, damage by wind storm, explosion, smoke, sprinkler leakage,
vandalism, malicious mischief and such other risks as are normally covered by
such endorsements. Any holder of a mortgage on the Premises shall be named as an
additional insured on such policy of insurance.

    

--------------------------------------------------------------------------------




Waiver of Subrogation. Lessor and Lessee and all parties claiming under them
mutually release and discharge each other from all claims and liabilities
arising from or caused by any casualty or hazard covered or required hereunder
to be covered in whole or in part by the casualty and liability insurance to be
carried on the Refinery Site, the Premises or in connection with any
improvements on or activities conducted in or on the Premises or the Refinery
Site, and waive any right of subrogation which might otherwise exist in or
accrue to any person on account thereof, and evidence such waiver by endorsement
to the required insurance policies, provided that such release shall not operate
in any case where the effect is to invalidate or increase the cost of such
insurance coverage (provided that in the case of increased cost, the other Party
shall have the right, within 30 days following written notice, to pay such
increased cost, thereby keeping such release and waiver in full force and
effect).





    

--------------------------------------------------------------------------------




Exhibit A
See attached.


Exhibit A
Description of Premises


[exhibitatoleaseagreement.jpg]





    

--------------------------------------------------------------------------------




Exhibit B
Refinery Site [exhibitb1toleaseagreement.jpg]



--------------------------------------------------------------------------------




[exhibitb2toleaseagreement.jpg]



--------------------------------------------------------------------------------




[exhibitb3toleaseagreement.jpg]



--------------------------------------------------------------------------------




[exhibitb4toleaseagreement.jpg]



--------------------------------------------------------------------------------




[exhibitb5toleaseagreement.jpg]



--------------------------------------------------------------------------------




[exhibitb6toleaseagreement.jpg]



--------------------------------------------------------------------------------




[exhibitb7toleaseagreement.jpg]

















--------------------------------------------------------------------------------




Exhibit C
Memorandum of Lease
    
MEMORANDUM OF LEASE
    
Dated: February 10, 2014
    
MEMORANDUM OF LEASE
Between
BETWEEN
LION OIL COMPANY,
AS LESSOR
AND
DELEK LOGISTICS OPERATING, LLC
AS LESSEE
Record and return to:
Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Andy Schwarcz
Telecopy No.: (615) 435-1290
    

C- 1

--------------------------------------------------------------------------------




MEMORANDUM OF LEASE
THIS MEMORANDUM OF LEASE (this “Memorandum”) is made and entered into as of
February 10, 2014 to reflect the existence of а Lease and Access Agreement dated
of even date herewith, by and between LION OIL COMPANY, an Arkansas corporation,
having an office address at 7102 Commerce Way, Brentwood, Tennessee 37027
(“Lessor”), and DELEK LOGISTICS OPERATING, LLC, a Delaware limited liability
company, having an office address at 7102 Commerce Way, Brentwood, Tennessee
37027 (“Lessee”). Such Lease and Access Agreement is herein referred to as the
“Ground Lease.” Lessor and Lessee are collectively referred to as the “Parties”
and individually as a “Party.”
RECITALS
A.     Lessor is the owner of those certain tracts or parcels of land and
appurtenant rights on which the Relevant Assets (as defined below) are situated
in Union County, Arkansas, more particularly described on Exhibit B attached
hereto and made a part hereof for all purposes (“Lessor’s Property”).
B.     Pursuant to the terms of that certain Asset Purchase Agreement (the
“Purchase Agreement”), dated February 10, 2014, by and between Lessor, as
Seller, and Lessee, as Buyer, Lessee acquired certain assets (the “Relevant
Assets”) located on the real property more particularly described on Exhibit A
attached hereto and made a part hereof for all purposes (the “Premises”).
C.     Lessor has leased the Premises to Lessee pursuant to the terms of the
Ground Lease.
D.     Lessor has granted to Lessee certain rights of access and use to those
portions of Lessor’s Property that are not part of the Premises (the “Refinery
Site”).
E.     Lessor and Lessee have entered into the Ground Lease and desire to give
public notice of the existence of certain of their rights and agreements
thereunder. Capitalized terms which are used but not defined herein shall have
the meanings given to them in the full text of the Ground Lease.
NOW, THEREFORE, the Parties do hereby give public notice as follows:
1.     Term of Ground Lease. The initial Term of the Ground Lease commences on
February 10, 2014, and terminates on February 10, 2064, and after such date the
Term of the Ground Lease shall be automatically renewed for a maximum of four
successive ten-year periods thereafter unless the Term of the Ground Lease is
sooner terminated pursuant to the provisions thereof.
2.     Intentionally Omitted.
3.     Access Rights of Lessee. Pursuant to the terms of the Ground Lease,
Lessor has granted to Lessee and its respective Affiliates, agents, employees
and contractors (collectively, “Lessee’s Parties”) for no additional
consideration, an irrevocable, non-exclusive right of access to and use of those
portions of the Refinery Site that are reasonably necessary for access to and/or
the operation, maintenance, replacement, inspection, protection, repair and
removal of the Relevant Assets and

C- 2

--------------------------------------------------------------------------------




Additional Improvements by Lessee, all so long as such access and use by any of
Lessee’s Parties does not unreasonably interfere in any material respect with
Lessor’s operations at the Refinery Site and complies with Lessor’s rules, norms
and procedures governing safety and security at the Refinery Site. The
facilities on the Refinery Site and the Premises that are subject to the access
and use rights provided under this Section 3, are referred to herein as the
“Shared Access Facilities.”
4.     Reservation of Rights of Lessor. Pursuant to the terms of the Ground
Lease, Lessor has retained for itself and its Affiliates, agents, employees and
contractors (collectively, “Lessor’s Parties”), the right of access to all of
the Premises, the Relevant Assets and the Additional Improvements (i) to
determine whether the conditions and covenants contained in the Ground Lease are
being kept and performed, (ii) to comply with Environmental Laws, (iii) to
inspect, maintain, repair, improve and operate the SUMF Assets and the Shared
Access Facilities and any assets of Lessor located on the Premises or to install
or construct any structures or equipment necessary for the maintenance,
operation or improvement of any such assets or the installation, construction or
maintenance of any Connection Facilities, or (iv) if reasonably necessary for
access to and/or the operation, maintenance, replacement, inspection,
protection, repair and removal of any of Lessor’s assets, all so long as such
access by Lessor’s Parties does not unreasonably interfere in any material
respect with Lessee’s operations on the Premises and complies with Lessee’s
rules, norms and procedures governing safety and security at the Premises.
5.     Ground Lease Governs. This Memorandum has been executed and recorded as
notice of the Ground Lease in lieu of recording the Ground Lease itself. Lessor
and Lessee intend that this instrument be only a memorandum of the Ground Lease,
and reference is hereby made to the Ground Lease itself for all of the terms,
covenants and conditions thereof. Lessor and Lessee hereby covenant and agree
that this Memorandum is and shall be subject to the terms and conditions more
particularly set forth in the Ground Lease. This Memorandum is not intended to
modify, limit or otherwise alter the terms, conditions and provisions of the
Ground Lease. In the event of any conflict, ambiguity or inconsistency between
the terms and provisions of this Memorandum and the terms and provisions of the
Ground Lease, the terms and provisions of the Ground Lease shall govern, control
and prevail.
6. Release. Upon the written request of Lessor, Lessee agrees to promptly
execute a release of this Memorandum after the Ground Lease has terminated.





C- 3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Memorandum as of
the date first written above.
ATTEST:    LESSOR:


LION OIL COMPANY,
an Arkansas corporation




By:                                                           
Name:
Title:


By:                                                           
Name:
Title:


LESSEE:


DELEK LOGISTICS OPERATING, LLC,
a Delaware limited liability company




By:                                                           
Name:
Title:    


By:                                                           
Name:
Title:



Signature Page to Memorandum of Lease
(El Dorado Terminal and Tankage)

--------------------------------------------------------------------------------




STATE OF TENNESSEE        §
                    §
COUNTY OF WILLIAMSON    §


On this ____ day of February, 2014, before me, ___________________________, a
Notary Public, duly commissioned, qualified and acting, within and for said
County and State, appeared in person the within named
                                              and
                                           , (being the persons authorized by
said corporation to execute such instrument, stating their respective capacities
in that behalf), to me personally well known (or satisfactorily proven to be
such person), who stated that they were the
                                                and
                                            of Lion Oil Company, an Arkansas
corporation, and were duly authorized in their respective capacities to execute
the foregoing instrument for and in the name and behalf of said corporation, and
further stated and acknowledged that they had so signed, executed, and delivered
said foregoing instrument for the consideration, uses, and purposes therein
mentioned and set forth.




[S E A L]        
    Notary Public
My Commission Expires:
        
______________________    Printed Name of Notary Public




STATE OF TENNESSEE        §
                    §
COUNTY OF WILLIAMSON    §


On this ____ day of February, 2014, before me, ___________________________, a
Notary Public, duly commissioned, qualified and acting, within and for said
County and State, appeared in person the within named
                                              and
                                           , (being the persons authorized by
said limited liability company to execute such instrument, stating their
respective capacities in that behalf), to me personally well known (or
satisfactorily proven to be such person), who stated that they were the named
                                              and
                                            of Delek Logistic Operating, LLC, a
Delaware limited liability company, and were duly authorized in their respective
capacities to execute the foregoing instrument for and in the name and behalf of
said limited liability company, and further stated and acknowledged that they
had so signed, executed, and delivered said foregoing instrument for the
consideration, uses, and purposes therein mentioned and set forth.
.
[S E A L]        
    Notary Public

My Commission Expires:
        
______________________    Printed Name of Notary Public

    



--------------------------------------------------------------------------------




JOINDER BY LESSOR'S MORTGAGEE


Reference is made to that certain Amended and Restated Financing Agreement dated
December 18, 2013 (the "Financing Agreement"), by and among Lion Oil Company, an
Arkansas corporation, as the borrower (in such capacity, the "Borrower"), each
subsidiary of the Borrower listed as a guarantor thereto, Bank Hapoalim B.M.
("Hapoalim"), Israel Discount Bank of New York ("IDB", and together with
Hapoalim and each of the successors and assigns of the foregoing, each a
"Lender" and collectively the "Lenders"), and Hapoalim, in its capacity as
collateral agent for the Lenders (in such capacity, the "Collateral Agent"). The
undersigned has been appointed by the Lenders as the Collateral Agent under the
Financing Agreement, and in such capacity, the undersigned hereby consents to
and subordinates the lien and security title of that certain Mortgage, Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing
encumbering the Lessor's Property, of record as Instrument number 2011R008592,
filed in the office of the Circuit Clerk of Union County, Arkansas, as amended
by that certain Amendment to Mortgage, Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated December 18, 2013, and as such, the
undersigned acknowledges and consents to the Ground Lease and hereby
subordinates the lien and security title of said mortgage to the Ground Lease.


BANK HAPOALIM B.M., as Collateral Agent






By______________________________
Name:
Title:






By______________________________
Name:
Title:

    



--------------------------------------------------------------------------------




STATE OF NEW YORK


COUNTY OF NEW YORK
            On this 6th day of February, 2014, before me, Gary Luks, a Notary
Public, duly commissioned, qualified and acting, within and for said County and
State, appeared in person the within named Yael Weinstock and  Helen Gateson
(being the persons authorized by said Bank to execute such instrument, stating
their respective capacities in that behalf), to me personally well known (or
satisfactorily proven to be such person), who stated that they were the Senior
Vice President and Vice President of Bank Hapoalim B.M., and were duly
authorized in their respective capacities to execute the foregoing instrument
for and in the name and behalf of said Bank, and further stated and acknowledged
that they had so signed, executed and delivered said foregoing instrument for
the consideration, uses and purposes therein mentioned and set forth.


            IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal
this 6th day of February, 2014.


           
                                                                                               
   /s/Gary M. Luks                              
                                                                                               
Notary Public


My Commission Expires:   August 27, 2016      

    



--------------------------------------------------------------------------------






Exhibit A
Description of Premises
See attached.

    



--------------------------------------------------------------------------------




Exhibit B
Lessor’s Property
See attached.



    



--------------------------------------------------------------------------------




Exhibit D
Amended and Restated Memorandum of Lease
    
AMENDED AND RESTATED MEMORANDUM OF LEASE
    
Dated: ____________, 201_
    
AMENDED AND RESTATED MEMORANDUM OF LEASE
Between
BETWEEN
LION OIL COMPANY,
AS LESSOR
AND
DELEK LOGISTICS OPERATING, LLC
AS LESSEE
Record and return to:
Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Andy Schwarcz
Telecopy No.: (615) 435-1290
    

D-1

--------------------------------------------------------------------------------




AMENDED AND RESTATED MEMORANDUM OF LEASE
THIS AMENDED AND RESTATED MEMORANDUM OF LEASE (this "Memorandum") is made and
entered into as of __________, 201___, to reflect the existence of a Lease and
Access Agreement dated of even date herewith, by and between LION OIL COMPANY,
an Arkansas corporation, having an office address at 7102 Commerce Way,
Brentwood, Tennessee 37027 ("Lessor"), and DELEK LOGISTICS OPERATING, LLC, а
Delaware limited liability company, having an office address at 7102 Commerce
Way, Brentwood, Tennessee 37027 ("Lessee"). Such Lease and Access Agreement is
herein referred to as the "Ground Lease." Lessor and Lessee are collectively
referred to as the "Parties" and individually as a "Party."
RECITALS
A.     Lessor is the owner of those certain tracts or parcels of land and
appurtenant rights on which the Relevant Assets (as defined below) are situated
in Union County, Arkansas, more particularly described on Exhibit B attached
hereto and made a part hereof for all purposes ("Lessor’s Property").
B.     Pursuant to the terms of that certain Asset Purchase Agreement (the
"Purchase Agreement"), February 10, 2014, by and between Lessor, as Seller, and
Lessee, as Buyer, Lessee acquired certain assets (the "Relevant Assets") located
on the real property more particularly described on Exhibit A attached hereto
and made a part hereof for all purposes (the "Premises").
C.     Lessor has leased the Premises to Lessee pursuant to the terms of the
Ground Lease.
D.     Lessor has granted to Lessee certain rights of access and use to those
portions of Lessor’s Property that are not part of the Premises (the "Refinery
Site").
E.     Lessor and Lessee have entered into the Ground Lease and desire to give
public notice of the existence of certain of their rights and agreements
thereunder. Capitalized terms which are used but not defined herein shall have
the meanings given to them in the full text of the Ground Lease.
NOW, THEREFORE, the Parties do hereby give public notice as follows:
1.     Term of Ground Lease. The initial Term of the Ground Lease commences on
February 10, 2014, and terminates on February 10, 2064, and after such date the
Term of the Ground Lease shall be automatically renewed for a maximum of four
successive ten-year periods thereafter unless the Term of the Ground Lease is
sooner terminated pursuant to the provisions thereof.
2. Amendment and Resatement. This Memorandum amends and restates that certain
Memorandum of Lease of record at __________________________ Register’s Office,
Union County, Arkansas.
3.     Access Rights of Lessee. Pursuant to the terms of the Ground Lease,
Lessor has granted to Lessee and its respective Affiliates, agents, employees
and contractors (collectively, "Lessee’s Parties") for no additional
consideration, an irrevocable, non-exclusive right of access to and use

D-2

--------------------------------------------------------------------------------




of those portions of the Refinery Site that are reasonably necessary for access
to and/or the operation, maintenance, replacement, inspection, protection,
repair and removal of the Relevant Assets and Additional Improvements by Lessee,
all so long as such access and use by any of Lessee’s Parties does not
unreasonably interfere in any material respect with Lessor’s operations at the
Refinery Site and complies with Lessor’s rules, norms and procedures governing
safety and security at the Refinery Site. The facilities on the Refinery Site
and the Premises that are subject to the access and use rights provided under
this Section 3, are referred to herein as the "Shared Access Facilities."
4.     Reservation of Rights of Lessor. Pursuant to the terms of the Ground
Lease, Lessor has retained for itself and its Affiliates, agents, employees and
contractors (collectively, "Lessor’s Parties"), the right of access to all of
the Premises, the Relevant Assets and the Additional Improvements (i) to
determine whether the conditions and covenants contained in the Ground Lease are
being kept and performed, (ii) to comply with Environmental Laws, (iii) to
inspect, maintain, repair, improve and operate the SUMF Assets and the Shared
Access Facilities and any assets of Lessor located on the Premises or to install
or construct any structures or equipment necessary for the maintenance,
operation or improvement of any such assets or the installation, construction or
maintenance of any Connection Facilities, or (iv) if reasonably necessary for
access to and/or the operation, maintenance, replacement, inspection,
protection, repair and removal of any of Lessor’s assets, all so long as such
access by Lessor’s Parties does not unreasonably interfere in any material
respect with Lessee’s operations on the Premises and complies with Lessee’s
rules, norms and procedures governing safety and security at the Premises.
5.     Ground Lease Governs. This Memorandum has been executed and recorded as
notice of the Ground Lease in lieu of recording the Ground Lease itself. Lessor
and Lessee intend that this instrument be only a memorandum of the Ground Lease,
and reference is hereby made to the Ground Lease itself for all of the terms,
covenants and conditions thereof. Lessor and Lessee hereby covenant and agree
that this Memorandum is and shall be subject to the terms and conditions more
particularly set forth in the Ground Lease. This Memorandum is not intended to
modify, limit or otherwise alter the terms, conditions and provisions of the
Ground Lease. In the event of any conflict, ambiguity or inconsistency between
the terms and provisions of this Memorandum and the terms and provisions of the
Ground Lease, the terms and provisions of the Ground Lease shall govern, control
and prevail.
6. Release. Upon the written request of Lessor, Lessee agrees to promptly
execute a release of this Memorandum after the Ground Lease has terminated.





D-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Memorandum as of
the date first written above.
ATTEST:    LESSOR:


LION OIL COMPANY,
an Arkansas corporation




By:                                                           
Name:
Title:


By:                                                           
Name:
Title:


LESSEE:


DELEK LOGISTICS OPERATING, LLC,
a Delaware limited liability company




By:                                                           
Name:
Title:    


By:                                                           
Name:
Title:





Signature Page to Amended and Restated Memorandum of Lease
(El Dorado Terminal and Tankage)



--------------------------------------------------------------------------------




STATE OF TENNESSEE        §
                    §
COUNTY OF WILLIAMSON    §


On this ____ day of February, 2014, before me, ___________________________, a
Notary Public, duly commissioned, qualified and acting, within and for said
County and State, appeared in person the within named
                                              and
                                           , (being the persons authorized by
said corporation to execute such instrument, stating their respective capacities
in that behalf), to me personally well known (or satisfactorily proven to be
such person), who stated that they were the
                                                and
                                            of Lion Oil Company, an Arkansas
corporation, and were duly authorized in their respective capacities to execute
the foregoing instrument for and in the name and behalf of said corporation, and
further stated and acknowledged that they had so signed, executed, and delivered
said foregoing instrument for the consideration, uses, and purposes therein
mentioned and set forth.




[S E A L]        
    Notary Public
My Commission Expires:
        
______________________    Printed Name of Notary Public




STATE OF TENNESSEE        §
                    §
COUNTY OF WILLIAMSON    §


On this ____ day of February, 2014, before me, ___________________________, a
Notary Public, duly commissioned, qualified and acting, within and for said
County and State, appeared in person the within named
                                              and
                                           , (being the persons authorized by
said limited liability company to execute such instrument, stating their
respective capacities in that behalf), to me personally well known (or
satisfactorily proven to be such person), who stated that they were the named
                                              and
                                           ____of Delek Logistic Operating, LLC,
a Delaware limited liability company, and were duly authorized in their
respective capacities to execute the foregoing instrument for and in the name
and behalf of said limited liability company, and further stated and
acknowledged that they had so signed, executed, and delivered said foregoing
instrument for the consideration, uses, and purposes therein mentioned and set
forth.
.
[S E A L]        
    Notary Public

My Commission Expires:
        
______________________    Printed Name of Notary Public

    

--------------------------------------------------------------------------------




JOINDER BY LESSOR'S MORTGAGEE


Reference is made to that certain Amended and Restated Financing Agreement dated
December 18, 2013 (the "Financing Agreement"), by and among Lion Oil Company, an
Arkansas corporation, as the borrower (in such capacity, the "Borrower"), each
subsidiary of the Borrower listed as a guarantor thereto, Bank Hapoalim B.M.
("Hapoalim"), Israel Discount Bank of New York ("IDB", and together with
Hapoalim and each of the successors and assigns of the foregoing, each a
"Lender" and collectively the "Lenders"), and Hapoalim, in its capacity as
collateral agent for the Lenders (in such capacity, the "Collateral Agent"). The
undersigned has been appointed by the Lenders as the Collateral Agent under the
Financing Agreement, and in such capacity, the undersigned hereby consents to
and subordinates the lien and security title of that certain Mortgage, Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing
encumbering the Premises and the Refinery Site, of record as Instrument number
2011R008592, filed in the office of the Circuit Clerk of Union County, Arkansas,
as amended by that certain Amendment to Mortgage, Absolute Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated December 18, 2013, and as
such, the undersigned acknowledges and consents to the Ground Lease and hereby
subordinates the lien and security title of said mortgage to the Ground Lease.


BANK HAPOALIM B.M., as Collateral Agent






By______________________________
Name:
Title:






By______________________________
Name:
Title:





    

--------------------------------------------------------------------------------




STATE OF ______________


COUNTY OF ___________


            On this             day of __________, 2014, before me,
                                     , a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named                                                 and
                                            (being the persons authorized by
said Bank to execute such instrument, stating their respective capacities in
that behalf), to me personally well known (or satisfactorily proven to be such
person), who stated that they were the
                                           and
                                      of Bank Hapoalim B.M., and were duly
authorized in their respective capacities to execute the foregoing instrument
for and in the name and behalf of said Bank, and further stated and acknowledged
that they had so signed, executed and delivered said foregoing instrument for
the consideration, uses and purposes therein mentioned and set forth.


            IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal
this               day of                         , 2014.


           
                                                                                               
                                                           
                                                                                               
Notary Public


My Commission Expires:                               

    

--------------------------------------------------------------------------------




Exhibit A
Description of Premises
See attached.



    

--------------------------------------------------------------------------------




Exhibit B
Lessor’s Property
See attached.
 













    

--------------------------------------------------------------------------------




Exhibit E
Form of Legal Description Certificate
THIS METES AND BOUNDS DESCRIPTION CERTIFICATE (this "Certificate") is made and
entered into as of ___________, 201___, pursuant to Section 2.1(d) of that
certain Lease and Access Agreement dated February 10, 2014, by and between LION
OIL COMPANY, an Arkansas corporation, having an office address at 7102 Commerce
Way, Brentwood, Tennessee 37027 ("Lessor"), and DELEK LOGISTICS OPERATING, LLC,
a Delaware limited liability company, having an office address at 7102 Commerce
Way, Brentwood, Tennessee 37027 ("Lessee"). Such Lease and Access Agreement is
herein referred to as the "Ground Lease." Lessor and Lessee are collectively
referred to as the "Parties" and individually as a "Party." Terms not defined
herein shall have the meaning ascribed in the Ground Lease.
RECITALS
WHEREAS, pursuant to the Ground Lease, the Lessee leases from Lessor certain
real property near the City of El Dorado, Union County, Arkansas (as more
particularly defined therein as the "Premises");
WHEREAS, pursuant to Section 2.1(d) of the Ground Lease, the Lessee agreed to
procure a survey of the Premises consistent with the Graphical Description of
the Premises set forth therein in order to obtain a metes and bounds description
of the Premises (as defined in the Ground Lease, the "Metes and Bounds
Description"); and
WHEREAS, Lessee has procured the survey of the Premises, and the Lessee and
Lessor have reviewed the survey and wish to certify that that description set
forth therein, and attached hereto as Exhibit A and made a part hereof for all
purposes, accurately reflects the delineation of the Premises pursuant to the
Ground Lease.
NOW THEREFORE, the Parties hereby wish to agree and certify as to the following:
1. Metes and Bounds Description. The Metes and Bounds Description of the
Premises as set forth on Exhibit A, attached hereto, accurately reflects the
Premises demised pursuant to the Ground Lease.
2. Supersession of Graphical Descriptions. Pursuant to Section 2.1(d) of the
Ground Lease, the Metes and Bounds Description shall supersede and replace the
prior Graphical Description of the Premises, notwithstanding the agreement of
the Parties as to the sufficiency of the Graphical Description as the full and
binding agreement of the Parties; and to the extent that there is a conflict
between the Metes and Bounds Description and the Graphical Description of the
Premises, the Metes and Bounds Description shall control.
3. Counterparts. This Certificate may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
[Remainder of page intentionally left blank]

    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Certificate as of
the date first written above.
LESSOR:


LION OIL COMPANY,
an Arkansas corporation




By:                                                           
Name:
Title:


By:                                                           
Name:
Title:


LESSEE:


DELEK LOGISTICS OPERATING, LLC,
a Delaware limited liability company




By:                                                           
Name:
Title:    


By:                                                           
Name:
Title:







    